363 So.2d 398 (1978)
WEST BUILDING MATERIALS, INC., Appellant,
v.
ALLSTATE INSURANCE COMPANY et al., Appellees.
No. JJ-184.
District Court of Appeal of Florida, First District.
October 13, 1978.
Rehearing Denied November 8, 1978.
O.E. Adams, Sr., Pensacola, for appellant.
Charles L. Cetti of Cetti & McGraw, Pensacola, for appellees.
SMITH, Judge.
An appeal from a summary judgment for defendant Allstate on appellant's claim under a policy insuring the Arrant family against liability for property damage caused by "accident." The policy excluded *399 coverage for damage "which is either expected or intended" by the insured. Young Keith Arrant allegedly set off a smoke bomb in appellant's building. The building burned. The trial court held as a matter of law that the fire was not an accident and rejected the possibility that Keith intended to cause smoke, not fire. We affirm. Hardware Mutual Cas. Co. v. Gerrits, 65 So.2d 69 (Fla. 1953). Ignition of the bomb was the natural, probable, and intended result of Keith's act. Braley v. American Home Assur. Co., 354 So.2d 904 (Fla.2d DCA 1978) does not suggest that ignition of the building was an unusual or unexpected result of igniting the bomb.
AFFIRMED.
MILLS, Acting C.J., and ERVIN, J., concur.